Order entered November 10, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00731-CR
                               No. 05-22-00732-CR
                               No. 05-22-00733-CR
                               No. 05-22-00734-CR
                               No. 05-22-00735-CR
                               No. 05-22-00736-CR

                     DAMON TODD WHITE, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 199th Judicial District Court
                           Collin County, Texas
  Trial Court Cause Nos. 199-84961-2019, 199-84963-2019, 199-82871-2020,
            199-82872-2020, 199-83121-2020 & 199-80181-2020

                                    ORDER

      Before the Court is appellant’s pro se motion for access to the appellate

record for the purpose of filing a pro se response to counsel’s motion to withdraw

and supporting Anders brief.
               We GRANT the motion and ORDER appellate counsel Maria Tu to provide

      appellant with paper copies of the clerk’s and reporter’s records in the above case.

               We further ORDER appellate counsel to provide this Court, within

      FIFTEEN DAYS of the date of this order, with written verification that the record

      has been sent to appellant and to verify for the Court appellant’s current address.1

               Appellant’s pro se response is due by January 16, 2023.

               We DIRECT the Clerk to send copies of this order to the Honorable Angela

      Tucker, Presiding Judge, 199th Judicial District Court; Maria Tu; and Lisa

      Braxton, Chief of the Appellate Division, Collin County District Attorney’s office.

               We DIRECT the Clerk to send a copy of this order, by first-class mail, to

      Damon Todd White, SO# 371805, Collin County Detention Facility, 4300

      Community Avenue, McKinney, Texas 75071.

               We further DIRECT the Clerk to send a copy of this order, by first-class

      mail, to Damon Todd White, 1700 Clearbrook Drive, Allen, Texas 75002.

                                                                    /s/      LANA MYERS
                                                                             JUSTICE




1
    Appellant’s motion for access recites a return address to the Collin County Detention Facility and was postmarked on
      November 4, 2022. According to Collin County’s online jail records, appellant is no longer being held in the county
      detention facility.



                                                               2